Citation Nr: 1426298	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-00 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from October 1982 to September 1986 with additional service in the Army National Guard from 1986 to 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the VA Regional Office (RO) in Boston, Massachusetts.  

In October 2009, the Veteran testified at a hearing conducted before a Board member who has since retired; in November 2013, she testified at a hearing conducted before the undersigned.  Transcripts of both hearings have been associated with the claims file.

Since the last supplemental statement of the case, the Veteran has submitted new evidence, which relates to the issue on appeal.  She specifically waived her right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  

The issue of entitlement to a total rating based on individual employability due to service-connected disability (TDIU) being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's reported stressors include military sexual assault when stationed at Camp Lejeune, North Carolina and when stationed in Albany, Georgia.

2.  Evidence of record, particularly the Veteran's personnel records showing decreases in her conduct and proficiency marks when stationed at Camp Lejeune and in Albany; journal entries from her service documenting feelings of depression; treatment records in 1987, one year after being discharged from active duty, showing the Veteran seeking mental health treatment; as well as her competent and credible testimony at the October 2009 and November 2013 hearings, corroborate her reported military sexual assault stressors.

3.  Current treatment records, particularly a May 2014 Vet Center letter, shows that the Veteran had PTSD related to her experiences of military sexual trauma.

4.  Affording the Veteran the benefit-of-the-doubt, it is at least as likely as not that she has PTSD related to her military service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


